Citation Nr: 0807435	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  03-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2007 for further development.  

The Board notes that it issued a decision on this claim in 
February 2006.  The parties filed a joint motion to vacate 
the decision so that the veteran could testify by way of 
another Board hearing (the Veterans Law Judge who conducted 
the veteran's April 2004 hearing was no longer employed at 
the Board when it issued its February 2006 Board Decision).  
In December 2006, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's February 2006 
decision.  
The veteran presented testimony at another Board hearing in 
September 2007.  

At the September 2007 Board hearing, the veteran's 
representative elicited testimony regarding the possibility 
that the hepatitis C may be due to air gun injections during 
service.  This new service connection claim is referred to 
the RO for development and adjudication.  


FINDING OF FACT

The veteran's hepatitis C is not the result of VA 
hospital/medical care or treatment in February 1990 nor is 
the proximate cause of the hepatitis C carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital/medical treatment; or due to an event not reasonably 
foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. 
§ 1151 for hepatitis C, have not been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated December 2001.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained medical records, assisted the appellant in 
obtaining evidence, afforded the veteran a physical 
examination in February 2005, obtained a medical opinion as 
to the etiology of the disability, afforded the appellant the 
opportunity to give testimony before the Board; and held the 
record open for an additional 60 days for the veteran to 
submit any new evidence (none was received).  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Laws and Regulations

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability or death must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R. 
§ 3.361 is for application.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause. Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in 
§ 17.32(b) of this chapter, as in emergency situations. 
Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718. It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

Facts and Analysis

At the veteran's September 2007 Board hearing, he testified 
that he believed his hepatitis C diagnosis was the result of 
a February 1990 surgical procedure in which he had a heart 
valve put in.  He stated that he received blood during the 
procedure.  He also stated that while he was hospitalized, he 
was treated by unskilled, volunteer, college students who 
took his blood on numerous occasions.  He alleged that it 
often took numerous attempts to draw blood, and that these 
volunteers did not clean the needle between attempts.  

The veteran denied other hepatitis C risk factors such as 
tattoos, intravenous drug use, previous or subsequent blood 
transfusions, and high risk sexual activities.  The veteran 
also testified that he had not received a VA examination or 
opinion regarding whether or not hepatitis C is the result of 
his heart surgery.    

VA records show that in February 1990, the veteran was 
hospitalized.  It was noted that he had been admitted by 
Cardiology two months earlier when he had a cardiac 
catherization which showed mild coronary artery disease as 
well as aortic valve insufficiency and stenosis.  He was 
prepared for surgery and was taken to the operating room on 
February 13, 1990.  He underwent an aortic valve replacement.  
He tolerated the procedure well, and had no complications 
intraoperatively.  His recovery was noted to be uneventful; 
and the operative report did not show that he underwent a 
blood transfusion.

VA outpatient records show that in August 2001, the veteran 
was diagnosed as having hepatitis.  In February 2002, he 
reported having multiple sexual partners. 

Contrary to the veteran's testimony, he was afforded a VA 
examination (in February 2005).  The examiner reviewed the 
claims file and provided a detailed medical opinion.  At the 
examination, the veteran denied having engaged in high risk 
activities for hepatitis C (including multiple sexual 
partners).  He reported that he thought he incurred hepatitis 
C during a blood transfusion.  The examiner noted the 
February 2002 treatment report in which the veteran 
previously reported having had multiple sexual partners. The 
examiner reviewed the February 1990 hospitalization records.  
A detailed review of the intravenous fluids administered to 
the veteran did not list any blood products among infusions.  
There was no record of blood being given to the veteran.

The examiner concluded by stating that she was unable to 
identify documentation that supports the likelihood that the 
veteran sustained a hepatitis C infection due to a blood 
transfusion from care rendered between February 1, 1990 to 
February 23, 1990.  Therefore, it was not as likely as not 
that the veteran contracted hepatitis C during that VA 
hospitalization or surgery.

VA laws and regulations require that the evidence must show 
that the additional disability is the result of VA hospital 
care, medical or surgical treatment and that the proximate 
cause of the additional disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.

It is not contended nor shown that the veteran was furnished 
hospital or medical treatment without his consent.

There is no competent medical evidence establishing that VA's 
actions resulted in additional disability, hepatitis C.  The 
competent medical evidence establishes that hepatitis C was 
not incurred during the February 1990 VA medical 
care/surgical care.  There is no contradictory competent 
medical evidence.  Although the veteran contends otherwise, 
he is not competent to make this assessment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).

In order to establish eligibility under 38 U.S.C.A. § 1151, 
the veteran's October 1990 surgery/medical care by VA must 
have been a factor and the other listed criteria must be met.  
That is not the case here.

In sum, VA hospital/medical treatment did not result in 
hepatitis C.  There is no competent medical evidence this is 
the case; rather, there is competent medical evidence that 
this was not the case.  The Board finds the VA medical 
opinion to be probative evidence because it was based on a 
comprehensive review of the record as well as examination of 
the veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

There is no support whatsoever for the veteran's alternate 
contention that unsterile instruments were used during 
service.  The surgery proceeded without incident and there 
were no complications thereof.  His recovery was uneventful, 
and his contention in this regard is simply not corroborated 
in the record.

Thus, the probative competent medical evidence establishes 
that the hepatitis C is not the result of VA hospital/medical 
care or treatment in February 1990.  Moreover, the 
preponderance of the evidence is against a finding that the 
hepatitis C is in any manner due to carelessness, negligence, 
lack of proper care, error in judgment, or similar instance 
of fault on the part of VA, or due to an event not reasonably 
foreseeable.  Accordingly, the criteria for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C have not been met.

In reaching this decision, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


